 



Exhibit 10.3

SERVICES AGREEMENT

     This SERVICES AGREEMENT (this “Agreement”) is dated as of July 16, 2004
(the “Formation Date”), by and between Comstock Resources, Inc., a Nevada
corporation (“Comstock”), and Bois d’Arc Energy, LLC, a Nevada limited liability
company (“Bois d’Arc”). Unless otherwise defined herein, capitalized terms have
the meaning assigned to them in the Contribution Agreement (defined herein).

     WHEREAS, pursuant to the Contribution Agreement, Comstock and certain other
parties have formed Bois d’Arc by the contribution of certain oil and gas
properties and other assets and properties in exchange for membership interests
in Bois d’Arc; and

     WHEREAS, the Contribution Agreement contemplates the execution of this
Agreement pursuant to which Comstock will provide certain accounting, human
resources and other services to Bois d’Arc for a period of time and otherwise on
the terms and conditions set forth herein.

     NOW, THEREFORE, in consideration of the mutual promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:



1.   Description of Services.

     (a) Effective as of the Formation Date, Comstock shall, subject to the
terms and provisions of this Agreement, provide Bois d’Arc with accounting and
other financial services as generally described on Schedule 1.1 and human
resources services as generally described on Schedule 1.2, and such other
services as may reasonably be requested by Bois d’Arc from time to time, such
services to be rendered by Comstock’s internal staff.

     (b) This Agreement does not apply to, and the services to be provided
hereunder do not include, any services that M. Jay Allison or Roland O. Burns
may provide to Bois d’Arc in their roles as members of Bois d’Arc’s board of
managers or any other activity related to such board of managers. Mr. Allison
and Mr. Burns shall not receive any salary or cash compensation from Bois d’Arc
nor shall any portion of their compensation paid by Comstock be charged or
allocated to Bois d’Arc.

     (c) It is the intent of the parties hereto that Comstock provide only the
services requested by Bois d’Arc in connection with routine functions related to
the ongoing operations of Bois d’Arc and not with respect to special projects,
including corporate investments, acquisitions and divestitures. The parties
hereto contemplate that the services rendered in connection with the conduct of
Bois d’Arc’s business will be on a scale compared to that existing on the
effective date of this Agreement, adjusted for internal corporate growth or
contraction, but not for major corporate acquisitions or divestitures, and that
adjustments may be required to the terms of this Agreement in the event of such
major corporate acquisitions, divestitures or special projects. Bois d’Arc will
continue to bear all other costs required for outside services including, but
not

 



--------------------------------------------------------------------------------



 



    limited to, the outside services of attorneys, auditors, trustees,
consultants, transfer agents and registrars, and it is expressly understood that
Comstock assumes no liability for any expenses or services other than those
stated in Section 1(a).

     2. Consideration for Services. Bois d’Arc shall pay Comstock an amount
equal to $20,000 per month for the services to be provided under Section 1(a)
(the “Fee”). In addition, Bois d’Arc will reimburse Comstock for any
out-of-pocket costs paid to a third party incurred by Comstock in rendering such
services; provided, that any such costs in excess of $5,000 shall be approved in
advance by the Chief Executive Officer or President of Bois d’Arc.

     3. Terms of Payment. The monthly Fee will be paid in arrears and due on the
1st day of the month following the month for which the Fee accrued.

     4. Method of Payment. All amounts payable by Bois d’Arc for the services
rendered by Comstock pursuant to this Agreement shall be remitted to Comstock in
United States dollars in the form of a check or wire transfer.

     5. Warranties. THIS IS A SERVICE AGREEMENT. EXCEPT AS EXPRESSLY STATED IN
THIS AGREEMENT, THERE ARE NO WARRANTIES OR GUARANTIES, INCLUDING, BUT NOT
LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY, TITLE AND FITNESS FOR A
PARTICULAR PURPOSE.

     6. Termination.

     (a) The term of this Agreement will be for a period of six (6) months
commencing on the Formation Date. Thereafter, this Agreement shall automatically
renew for successive three (3) month terms. Notwithstanding the foregoing,
either party may, at its option, upon not less than seventy-five (75) days prior
written notice to the other party (or such other period as the parties may
mutually agree in writing), terminate or elect to not renew this Agreement,
effective as of the end of a calendar quarter.

     (b) Notwithstanding Section 6(a) above, this Agreement may be terminated in
accordance with the following:

     (i) Upon written agreement of the parties;

     (ii) By either Comstock or Bois d’Arc upon a material breach hereof by the
other party if the breach is not cured within thirty (30) days after written
notice of breach is delivered to the breaching party; or

     (iii) By either Comstock or Bois d’Arc, upon written notice to the other
party if the non-terminating party shall become insolvent or shall make an
assignment of substantially all of its assets for the benefit of creditors, or
shall be placed in receivership, reorganization, liquidation or bankruptcy.

-2-



--------------------------------------------------------------------------------



 



     (c) Upon any termination of this Agreement as provided herein, neither
party shall have any further obligations to the other party except for fees and
expenses accrued through the date of termination.

     7. Limitation of Liability. In providing its services hereunder, Comstock
shall have a duty to act, and to cause its agents to act, in a reasonably
prudent manner, but neither Comstock nor any officer, director, employee or
agent of Comstock or its affiliates shall be liable to Bois d’Arc for any error
of judgment or mistake of law or for any loss incurred by Bois d’Arc in
connection with the matter to which this Agreement relates, except a loss
resulting from willful misfeasance, bad faith or gross negligence on the part of
Comstock.

     8. Indemnification of Comstock by Bois d’Arc. Bois d’Arc shall indemnify
and hold harmless Comstock, its affiliates and their respective officers,
directors and employees from and against any and all losses, liabilities,
claims, damages, costs and expenses (including reasonable attorneys’ fees and
other expenses of litigation) to which Comstock or any such person may become
subject arising out of the services provided by Comstock to Bois d’Arc
hereunder, provided that such indemnity shall not protect any person against any
liability to which such person would otherwise be subject by reason of willful
misfeasance, bad faith or gross negligence on the part of such person.

     9. General.

     (a) Force Majeure. Any delays in or failure of performance by Comstock or
Bois d’Arc shall not constitute a default hereunder if and to the extent such
delay or failure of performance is caused by occurrences beyond the reasonable
control of Comstock or Bois d’Arc, as the case may be, including, but not
limited to: acts of God or a public enemy; compliance with any order or request
of any governmental authority; acts of war; riots or strikes or other concerted
acts of personnel; or any other causes beyond the reasonable control of Comstock
or Bois d’Arc, whether or not of the same class or kind as those specifically
named above.

     (b) Confidentiality. Except as otherwise required by applicable law, each
of the parties agrees that it will maintain in confidence all confidential
information regarding the other party supplied to it in the course of the
performance of this Agreement.

     (c) Notices. All notices and other communications to any party hereunder
shall be in writing (including telecopy or similar writing) and, except as
noted, shall be deemed given when received addressed as follows:

     If to Comstock, to:

     

  Comstock Resources, Inc.

  5300 Town and Country Blvd., Suite 500

  Frisco, Texas 75034

  Facsimile No.: 972-668-8812

-3-



--------------------------------------------------------------------------------



 



     

  Attention: Roland O. Burns

     If to Bois d’Arc, to:

     

  Bois d’Arc Energy, LLC

  600 Travis, Suite 6275

  Houston, Texas 77022

  Attention: Wayne L. Laufer

     (d) Amendments; No Waivers.

     (i) Any provision of this Agreement may be amended or waived if, and only
if, such amendment or waiver is in writing and signed, in the case of an
amendment, by Comstock and Bois d’Arc, or in the case of a waiver, by the party
against whom the waiver is to be effective.

     (ii) No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

     (e) Entire Agreement. This Agreement together with the Contribution
Agreement and all other documents executed in connection therewith constitute
the entire understanding of the parties with respect to the subject matter
hereof and supersede all prior agreements, understandings and negotiations, both
written and oral, between the parties with respect to the subject matter hereof
and thereof. No representation, inducement, promise, understanding, condition or
warranty not set forth herein has been made or relied upon by any party hereto.
Neither this Agreement nor any provision hereof is intended to confer upon any
Person other than the parties hereto any rights or remedies hereunder. To the
extent that the provisions of this Agreement are inconsistent with the
provisions of the Contribution Agreement or any other Ancillary Document, the
provisions of this Agreement shall prevail.

     (f) Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that neither party may assign, delegate or
otherwise transfer any of its rights or obligations under this Agreement without
the consent of the other party hereto.

     (g) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of Texas, without regard to the conflicts of
laws rules thereof.

     (h) Counterparts; Effectiveness. This Agreement may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the

-4-



--------------------------------------------------------------------------------



 



    signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received a counterpart
hereof signed by the other parties hereto.

     (i) Jurisdiction. Any Action seeking to enforce any provision of, or based
on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby may be brought in the United States District
Court for the Southern District of Texas or any other Texas state court sitting
in Houston or Harris County, and each of the parties hereby consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding which is brought in any such court has
been brought in an inconvenient form. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. Without limiting the foregoing, each
party agrees that service of process on such party as provided in Section 9(c)
shall be deemed effective service of process on such party.

     (j) Severability. If any one or more of the provisions contained in this
Agreement should be declared invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
in this Agreement shall not in any way be affected or impaired thereby so long
as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner materially adverse to any party. Upon such a
declaration, the parties shall modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner so
that the transactions contemplated hereby are consummated as originally
contemplated to the fullest extent possible.

     (k) Captions. The captions herein are included for convenience of reference
only and shall be ignored in the construction or interpretation hereof.

[signature page follows]

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

COMSTOCK RESOURCES, INC.

   

 /s/ ROLAND O. BURNS


--------------------------------------------------------------------------------

Name:
 Roland O. Burns


--------------------------------------------------------------------------------

Title:
Senior Vice President, Chief Financial
Officer, Secretary and Treasurer


--------------------------------------------------------------------------------

BOIS D’ARC ENERGY LLC

   

 /s/ WAYNE L. LAUFER


--------------------------------------------------------------------------------

Name:
 Wayne L. Laufer


--------------------------------------------------------------------------------

Title:
 Chief Executive Officer


--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



Schedule 1.1

FINANCIAL ACCOUNTING SERVICES

Maintenance of general ledger for Company and subsidiaries

Processing of oil and gas revenue receipts and distribution to other royalty and
working interests owners

Preparation and filings of severance tax reports and MMS royalty reports

Preparation and filings of 1099s as required

Processing joint interest costs, billing and collection of amounts due from
working interest partners

Preparation of necessary reports for income tax returns

Preparation of current, quarterly and annual reports and proxy statements for
filing with the Securities and Exchange Commission

Preparation of press release and other investor relations material

 



--------------------------------------------------------------------------------



 



Schedule 1.2

HUMAN RESOURCES SERVICES

General human resources advisory services involving the evaluation or
development of payroll, benefits and compensation programs and systems

Payroll services

Development of employee handbook and pertinent policies

Development of effective human resources practices

Consultation on setting up proper controls to insure human resources compliance
with various federal and state employee relations regulations

Development of human resources forms and documents

Other general human resources related services

Day-to-day administration of the 401(k) plan sponsored by Bois d’Arc (including
plan administration responsibilities)

Day-to-day administration of the group medical plan, dental and group term life
insurance benefits sponsored by Comstock Resources, Inc., in which Bois d’Arc
employees will participate

Day-to-day administration of the Bois d’Arc Energy LLC Long Term Incentive Plan

 